GREENBERG TRIAL LAWYERS
ATTORNEYS AT LAW                                                   53 WEST JACKSON BOULEVARD, SUITE 1260
                                                                                 CHICAGO, ILLINOIS 60604
                                                                                               (312) 879-9500
                                                                                          Fax: (312) 650-8244
                                                                                    Steve@GreenbergCD.com




                                                                   October 13, 2020

     Honorable Ann M. Donnelly
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

     Re: United States v. Robert Kelly, Case No. 19-286 (S-1)(AMD)
     Dear Judge Donnelly:
     As the attorneys for Robert Sylvester Kelly, we write asking the Court to reconsider this Court’s
     sealing of its order for an anonymous and sequestered jury. We are asking that the order be made
     public.
     Specifically, on October 8, 2020, this Court granted the government’s motion to impanel an
     anonymous and partially sequestered jury (Dkt. 79). The docket reflects that the order was
     sealed. The Court did not make any “on-the-record findings that sealing is necessary to preserve
     higher values”. United States v. Amodeo, 44 F.3d 141, 146 (2d Cir. 1995). Mr. Kelly would note
     that the government’s original motion, his response, and the government’s reply were all not
     sealed. He would also note that neither party had requested that this Court seal its order. Finally,
     he would note that there is a presumption of access that attaches to all documents that are a part
     of the court record. Brown v. Maxwell, 929 F.3d 41 (2019).
     Mr. Kelly does not believe that this Court’s order regarding the impaneling of the jury should be
     sealed and request that it does not remain sealed.
                                                                   Sincerely,

                                                                   /s/ Steve Greenberg

                                                                   Steven A. Greenberg


     SAG/psw
